Me. Chief Justice QuiñoNes,
after stating the foregoing facts, delivered the opinion of the court. '
It is a general principle in matters of jurisdiction that a competent judge to take cognizance of suits to which the maintenance of actions of all kinds may give rise, is the one to whom the litigants expressly or impliedly submit, provided that he has jurisdiction of matters of the same nature and in the same instance, and this principle, established in section 56 of the former Law of Civil Procedure, has been reproduced in sections 76 and 77 of the new Code of Civil Procedure, the former providing that “In accordance with its juris-distion, a court shall have cognizance of the suits to which the maintenance of all kinds of actions may give rise, when the parties may have agreed to submit the suit to the decision of such court;” and the second that: “The submission shall be understood to be made: 1. By the written agreement of the parties. 2. By the plaintiff' through the mere act of applying to the court and filing the complaint. 3. By the de*208fendant when, after his appearance in court, he takes any step other than to request that the trial be held in the proper court. ’ ’
, Therefore, the parties seeking a declaration of the heirs of the deceased, Natalia López Aponte, having applied therefor to the district judge of Guayama, without such petition having been objected to by any person whatsoever, said judge of Guayama must be considered competent to make the declaration of heirs in question, which being made in accordance with the requirements of sections 2 and 3 of the Mortgage Law, is an instrument subject to record in the registry of property.
While the certificate presented does not state whether the order making the declaration of .heirs has become final or not, this is a defect which is subject to correction, and does, not prevent the admission of the document to record under the provisions on the subject of the act of the Legislative-Assembly of this island of March 1, 1902, in regard to appeals from decisions of registrars of property.
There are no grounds upon which to qualify as frivolous, the decision of the Registrar of Property of Caguas denying-the record of the certificates in question.
In view of the legal provisions cited and the decision of' the Director General of Registries of January 22, 1886, and. May .9, 1889, the decision of the Registrar of Property of Ca-gnas, which appears at the foot of the certificate in question,, is hereby reversed, and it is held that said document is subject to record, with the defect capable of correction which it. contains, no special taxation of costs being made. The document presented, together with a copy of this decision, will be-returned to the registrar for compliance herewith and for other proper purposes.
Justices Hernández, Figueras and MacLeary concurred..
Mr. Justice Wolf did not take any part in the discussion of this case.